DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN103805793A.
Regarding claims 1-4 and 15, CN’793 discloses a method for decomposing scheelite, comprising: ball-milling scheelite, adding 2 M hydrochloric acid and phosphoric acid, stirring, and extracting a filtrate using an organic phase containing N235, so as to obtain phosphotungstic heteropoly acid; the volume ratio of the organic phase containing N235 being 10-20% of N235, 20% of n-octanol, and 60%-70% of kerosene, the phase ratio being 1: 0.5 - 1: 2. using a NaOH solution to perform stripping, and evaporating and crystallizing to obtain sodium phosphotungstic heteropoly acid. See pages 1-3 of the provided machine translation and claims 1-5. Though CN’793 is silent regarding the distilled water, using distilled water is common in the chemical art as it is used to avoid introducing impurities common in unpurified water. In making the NaOH solution, it would have been obvious to one of ordinary skill in the art to make use of distilled water for this reason. 
Regarding claim 5, CN’793 teaches using 10 g scheelite in 100 mL acid and 3.3 g phosphoric acid (the mass ratio of W:PO43- is 3:1). This equates to 100 g/L tungsten trioxide and 33 g/L phosphoric acid. See lines 99-102 on page 3 of the machine translation.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN103805793A in view of Chen et al., J. Chem. Eng. Data 2016, 61, 438-443 (Referred to as Chen 2016).

Regarding claims 11-12, CN’793 teaches 20% octanol. See lines 54-55, 103-105, and claim 2.
Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.
	Applicant argues that CN’793 does not teach or suggest the new limitations “the organic alcohol is used as an extractant” and “the distilled water is used as a stripping agent”. In response, it is noted that the limitations do not limit the claim as applicant intends. The phrases amount to desired uses or nomenclature of the organic alcohol and distilled water. Also, the organic alcohol in CN’793 is be considered to be part of the extractant mixture and the distilled water is considered to be part of the stripping agent. Further, the presence of both the organic alcohol and water of CN’793 meets the claim limitations as the new limitations do not exclude the other components used in CN’793 in both the extractant and stripping agent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736